
	
		I
		111th CONGRESS
		1st Session
		H. R. 520
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Israel (for
			 himself, Mr. Inslee,
			 Mr. Hinchey,
			 Mr. Moore of Kansas, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To accelerate motor fuel savings nationwide and provide
		  incentives to registered owners of high fuel consumption automobiles to replace
		  such automobiles with fuel efficient automobiles or public transportation, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accelerated Retirement of Inefficient
			 Vehicles Act of 2009.
		2.DefinitionsIn this Act:
			(1)Automobile;
			 manufacturer; model; model yearThe terms
			 automobile, manufacturer, model, and
			 model year have the meanings given such terms in section 32901(a)
			 of title 49, United States Code.
			(2)Certificate of
			 titleThe term certificate of title means a
			 State-issued document showing ownership of an automobile.
			(3)DealerThe
			 term dealer means a person residing in a State that engages in the
			 sale, lease, or distribution of new automobiles to the first person (except a
			 dealer buying as a dealer) that is an ultimate purchaser.
			(4)DismantlerThe
			 term dismantler means a person residing in a State who is licensed
			 to operate a business employing 3 or more persons to take automobiles apart for
			 the purpose of reclaiming usable parts and recyclable materials.
			(5)Eligible fleet
			 operatorThe term eligible fleet operator
			 means—
				(A)the operator of a
			 fleet of automobiles that is owned by a State, Indian tribe, or local
			 government; or
				(B)the owner of 2 or
			 more automobiles authorized to carry passengers for hire under State, tribal,
			 or local regulations governing the operation of taxi cabs.
				(6)Eligible high
			 fuel consumption automobileThe term eligible high fuel
			 consumption automobile means a high fuel consumption automobile that, at
			 the time it is presented for participation in the program established under
			 section 3—
				(A)is in drivable
			 condition; and
				(B)has been
			 continuously registered and licensed to operate in any State for a period of
			 not fewer than 120 consecutive days for operation on public roads.
				(7)Fuel efficient
			 automobileThe term fuel efficient automobile means
			 an automobile manufactured for any model year after 2003 that, at the time of
			 the original sale to a consumer—
				(A)carries a
			 manufacturer’s suggested retail price of $45,000 or less;
				(B)complies with the
			 applicable air emission and related requirements under the National Emission
			 Standards Act (42 U.S.C. 7521 et seq.);
				(C)qualifies for
			 listing in emission bin 1, 2, 3, 4, or 5 (as defined in section 86.1803–01 of
			 title 40, Code of Federal Regulations); and
				(D)(i)for automobiles
			 manufactured in any of the model years 2004 through 2010, achieves a measured
			 fuel economy level that exceeds by 25 percent the fuel economy standard
			 prescribed by the Secretary of Transportation under section 32902 of title 49,
			 United States Code, for the model year and compliance category of such
			 automobile; or
					(ii)for automobiles manufactured for
			 any model year after 2010, achieves a measured fuel economy level that exceeds
			 by 25 percent the fuel economy target prescribed by the Secretary of
			 Transportation under such section 32902 for the model year and automobile
			 attribute group into which such automobile is classified.
					(8)High fuel
			 consumption automobileThe term high fuel consumption
			 automobile means an automobile manufactured for any model year before
			 2008 for which the originally certified measured fuel economy level is less
			 than 18 miles per gallon.
			(9)Measured fuel
			 economy levelThe term measured fuel economy level
			 means the fuel economy level of a new automobile model measured in accordance
			 with section 32904 of title 49, United States Code, and regulations prescribed
			 thereunder.
			(10)New
			 automobileThe term new automobile means an
			 automobile for which a manufacturer, distributor, or dealer has never
			 transferred the equitable or legal title to such automobile to an ultimate
			 purchaser.
			(11)Nonpassenger
			 automobileThe term nonpassenger automobile means an
			 automobile classified as a light truck under part 523 of title 49, Code of
			 Federal Regulations.
			(12)PersonThe
			 term person has the meaning given such term in section 551 of
			 title 5, United States Code.
			(13)ProgramThe
			 term Program means the Accelerated Retirement of Inefficient
			 Vehicles Program established under section 3.
			(14)Registered
			 ownerThe term registered owner means, with respect
			 to an automobile, the person whose name appears on the current State
			 certificate of registration for such automobile.
			(15)Scrap recycling
			 facilityThe term scrap recycling facility means a
			 business—
				(A)employing 3 or
			 more individuals at a fixed location in a State, where machinery and equipment
			 are utilized for processing and manufacturing scrap metal into prepared grades;
			 and
				(B)whose principal
			 product is scrap iron, scrap steel, or nonferrous metallic scrap for sale for
			 remelting purposes.
				(16)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(17)StateThe
			 term State has the meaning given such term in section 32101 of
			 title 49, United States Code.
			(18)Ultimate
			 purchaserThe term ultimate purchaser means, with
			 respect to any new automobile, the first person who in good faith purchases
			 such automobile for purposes other than resale.
			(19)VoucherThe
			 term voucher means a voucher issued to the registered owner of an
			 eligible high fuel consumption automobile under section 3(a).
			3.Accelerated
			 retirement of inefficient vehicles program
			(a)EstablishmentThere
			 is established in the Department of Energy a program to be known as the
			 Accelerated Retirement of Inefficient Vehicles Program, through
			 which the Secretary shall—
				(1)authorize the
			 issuance of a voucher, subject to the limitations described in subsection
			 (e)(1), to any person or eligible fleet operator who is a registered owner of
			 an eligible high fuel consumption automobile, which voucher may be used solely
			 by such person or eligible fleet operator for the purchase of a new or used
			 fuel efficient automobile upon the transfer of the certificate of title to such
			 high fuel consumption automobile to a dealer, dismantler, or scrap recycling
			 facility participating in the Program;
				(2)allow any dealer,
			 dismantler, or scrap recycling facility to participate in the Program if the
			 dealer, dismantler, or scrap recycling facility agrees to—
					(A)scrap any eligible
			 high fuel consumption automobile upon receiving the certificate of title to
			 such automobile pursuant to the Program;
					(B)issue a voucher to
			 the registered owner of such automobile;
					(C)certify to the
			 Secretary that such automobile has been crushed or shredded in accordance with
			 subsection (e)(4); and
					(D)comply with all
			 applicable requirements under this Act and any regulations promulgated by the
			 Secretary to carry out this Act;
					(3)require that all
			 dealers accept vouchers presented by a person or eligible fleet operator
			 described in paragraph (1) as partial payment for the purchase of a new or used
			 fuel efficient automobile; and
				(4)make payments to
			 dealers for vouchers accepted by such dealers under paragraph (3) between
			 January 1, 2009 and December 31, 2014, in accordance with the provisions of
			 this section.
				(b)Amount of
			 Voucher
				(1)Voucher
			 redemption value if used toward purchase of new a fuel efficient
			 automobileA voucher issued under the Program during the 4-year
			 period beginning on January 1, 2009, may be applied to offset the purchase
			 price of a new fuel efficient automobile by—
					(A)$4,500 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 7 or fewer years less than the calendar year in which the voucher was
			 issued;
					(B)$3,000 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 8 to 10 years less than the calendar year in which the voucher was
			 issued; and
					(C)$2,500 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 11 or more years less than the calendar year in which the voucher was
			 issued.
					(2)Voucher
			 redemption value if used toward purchase of a used fuel efficient
			 automobileA voucher issued under the Program during the 4-year
			 period beginning on January 1, 2009, may be applied to offset the purchase
			 price of a used fuel efficient automobile by—
					(A)$3,000 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 7 or fewer years less than the calendar year in which the voucher was
			 issued;
					(B)$2,000 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 8 to 10 years less than the calendar year in which the voucher was
			 issued; and
					(C)$1,500 if the
			 eligible high fuel consumption automobile was manufactured for a model year
			 that is 11 or more years less than the calendar year in which the voucher was
			 issued.
					(3)Voucher
			 redemption value if used toward purchase of a highly fuel efficient
			 automobileThe values
			 determined under paragraphs (1) or (2) shall be increased by $1,000 if the
			 voucher issued under the Program is applied to offset the purchase price of a
			 fuel efficient automobile that achieves a measured fuel economy level that
			 exceeds by 50 percent the fuel economy standard prescribed by the Secretary of
			 Transportation under section 32902 of title 49, United States Code, for the
			 model year and compliance category of such automobile.
				(4)Voucher
			 redemption value if used for transit fare creditsA voucher
			 issued under the program during the 4-year period beginning on January 1, 2009,
			 may be applied to acquire single-passenger transit fare credits from
			 participating transit operators in an amount equal to the amounts provided
			 under paragraph (2).
				(c)Administrative
			 payments to participating dealers, dismantlers, and scrap recycling
			 facilitiesThe Secretary shall provide for a payment of $50, or
			 another amount determined reasonable by the Secretary, to participating
			 dealers, dismantlers, and scrap recycling facilities for each voucher issued
			 under the Program in consideration of the administrative costs related to such
			 issuance.
			(d)Lists of
			 eligible automobiles To be maintainedThe Secretary, in
			 cooperation with the Secretary of Transportation, shall prepare, maintain,
			 publicize, and make available through the Internet, lists of automobiles,
			 classified by make and model, which are classified under this section
			 as—
				(1)eligible high fuel
			 consumption automobiles;
				(2)new fuel efficient
			 automobiles; or
				(3)used fuel
			 efficient automobiles.
				(e)Program
			 Specifications
				(1)Limitations
					(A)Vouchers per
			 personNot more than 1 voucher may be issued to a person in any
			 period of 3 successive calendar years. A person may be issued a voucher if the
			 person demonstrates, in a manner prescribed by rule by the Secretary, that such
			 person—
						(i)is
			 the registered owner of an eligible high fuel consumption automobile;
			 and
						(ii)attests that such
			 high fuel consumption automobile has not been imported into the United States
			 during the previous 4-month period.
						(B)Vouchers for
			 eligible fleetsA voucher for the purchase of a new or used fuel
			 efficient automobile from a dealer may be issued to an eligible fleet operator
			 for each eligible high fuel consumption automobile for which such eligible
			 fleet operator is the registered owner, as demonstrated in a manner prescribed
			 by rule by the Secretary.
					(C)OffsetA
			 dealer—
						(i)shall credit the
			 amount of the voucher being applied toward the purchase of a fuel efficient
			 automobile; and
						(ii)may
			 not offset the amount of the voucher against any other rebate or discount
			 otherwise being offered by the dealer or manufacturer.
						(D)Joint
			 ownershipNot more than 1 voucher may be issued to the joint
			 owners of an eligible high fuel consumption automobile, unless such automobile
			 is operated by an eligible fleet operator.
					(E)No combination of
			 vouchersA person may not apply 2 or more vouchers issued under
			 the Program toward the purchase of a single fuel efficient automobile.
					(F)Combination with
			 other incentives permittedNotwithstanding any other provision of
			 law, the availability or use of a Federal or State tax incentive or a
			 State-issued voucher for the purchase of a fuel efficient automobile shall not
			 limit the value or issuance of a voucher under the Program to any person or
			 eligible fleet operator otherwise eligible to receive such a voucher.
					(G)DurationEach
			 voucher shall expire 2 years after the date on which the voucher is issued and
			 may not be renewed.
					(H)Prompt
			 fulfillment of redemption requests requiredThe Secretary shall
			 provide for the payment of all vouchers submitted to the Secretary for
			 redemption in accordance with the provisions of this Act not later than 60 days
			 after such submission, or within such lesser period as the Secretary determines
			 to be practicable.
					(I)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts appropriated for such purpose.
					(2)Consumer
			 education programThe Secretary shall carry out a consumer
			 education program aimed at informing persons about the Program, its fuel
			 economy purposes, and the availability of vouchers under the Program.
				(3)Transit fare
			 creditsThe Secretary shall promulgate regulations that allow
			 operators of bus and rail public transit systems to redeem vouchers properly
			 issued to any person under this Act to offset the purchase price of annual
			 transit passes or any other form of individual transit fare credit designated
			 by the transit system operator. Participating transit system operators shall
			 establish the terms and conditions for the ownership, use, and expiration of
			 any transit fare credits acquired through the use of a voucher issued under
			 this Act.
				(4)Disposition of
			 eligible high fuel consumption automobiles
					(A)In
			 generalAny automobile dealer, dismantler, or scrap recycling
			 facility who receives a certificate of title to any eligible high fuel
			 consumption automobile in exchange for a voucher under the Program shall
			 certify to the Secretary, in such manner as the Secretary shall prescribe by
			 rule, that such automobile and engine—
						(i)have
			 been crushed or shredded within such period as the Secretary prescribes;
						(ii)have been
			 processed prior to crushing or shredding to ensure the removal and appropriate
			 disposition of refrigerants, antifreeze, lead products, mercury switches, and
			 such other toxic or hazardous vehicle components as the Secretary may specify
			 by rule; and
						(iii)have not been,
			 and will not be, sold, leased, exchanged, or otherwise disposed of for use as
			 an automobile in the United States or in any other country.
						(B)Savings
			 provisionNothing in subparagraph (A) may be construed to
			 preclude a dismantler from—
						(i)selling any parts
			 of such scrapped automobile other than the engine block and drive train for use
			 as replacement parts; or
						(ii)retaining the
			 proceeds from such sale.
						(C)CoordinationThe
			 Secretary shall coordinate with the Attorney General to ensure that the
			 National Motor Vehicle Title Information System is appropriately updated to
			 reflect the crushing or shredding of high fuel consumption automobiles under
			 this section.
					(f)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations to implement the Program, including—
				(1)the removal and
			 disposition of toxic or hazardous materials from eligible high fuel consumption
			 vehicles presented for participation in the program; and
				(2)the enforcement of
			 the penalties described in section 4.
				(g)DisclaimerNothing
			 in this Act or any other provision of law limits the authority of Congress or
			 the Secretary to terminate or limit the Program or the issuance of vouchers
			 under the Program.
			4.Penalties
			(a)ViolationIt shall be unlawful for any person to
			 violate any provision under this Act or any regulations issued pursuant to
			 section 3(f).
			(b)PenaltiesAny person who commits a violation
			 described in subsection (a) shall be liable to the United States Government for
			 a civil penalty of not more than $5,000 for each violation. A separate
			 violation shall be deemed to have occurred for each day the person continues to
			 be in violation of any provision under this Act.
			5.ReportThe Secretary shall submit a report to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate every 6 months that
			 specifies, for the most recent 6-month period—
			(1)the number of
			 vouchers which have been used under the Program; and
			(2)the make, model,
			 model year, location of sale, and manufacturing location of each vehicle traded
			 in or purchased under the Program.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated, for each of the fiscal years 2009 through 2014,
			 such sums as may be necessary to carry out this Act, which shall remain
			 available until expended.
		
